
	

113 HRES 185 IH: Taiwan Travel Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 185
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Bentivolio
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Declaring that it should be the policy of
		  the United States to encourage visits between the United States and Taiwan at
		  all levels.
	
	
		Whereas the Taiwan Relations Act (Public Law 96–8; 22
			 U.S.C. 3301 et seq.), enacted in 1979, has continued for 34 years to be the
			 cornerstone of United States-Taiwan relations and has served as an anchor for
			 peace and security in the Western Pacific region;
		Whereas the Taiwan Relations Act declares that peace and
			 stability in the Western Pacific area are in the political, security, and
			 economic interests of the United States, and are matters of international
			 concern; the United States considers any effort to determine the future of
			 Taiwan by other than peaceful means, including by boycotts or embargoes, a
			 threat to the peace and security of the Western Pacific and are of grave
			 concern to the United States;
		Whereas Taiwan has succeeded in a momentous transition to
			 democracy beginning in the late 1980s and has been a beacon of democratic
			 practices in Asia, and Taiwan’s democratic achievements inspire many countries
			 and people in the region;
		Whereas through the Taiwan Relations Act, the United
			 States treats Taiwan as a de facto sovereign, independent nation;
		Whereas visits by United States cabinet officials and
			 other high-ranking officials are an indicator of the breadth and depth of ties
			 between the United States and its friends and Allies;
		Whereas over the past decades, United States-Taiwan
			 relations have suffered from a lack of communication due to the self-imposed
			 restrictions that the United States maintains on high-level visits with Taiwan;
			 and
		Whereas it should be the policy of the United States to
			 encourage visits between the United States and Taiwan at all levels: Now,
			 therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Taiwan Travel
			 Act.
		2.PolicyNotwithstanding the 1994 Taiwan policy
			 review and current guidance from the Department of State pertaining to contacts
			 with Taiwan, it should be United States policy to—
			(1)allow all
			 high-level officials of Taiwan to enter into the United States or its embassies
			 and consulates under conditions which demonstrate appropriate respect for the
			 dignity of such leaders;
			(2)allow meetings
			 between all high-level Taiwanese and United States officials in United States
			 executive departments, including the Department of State and Department of
			 Defense; and
			(3)allow the Taipei
			 Economic and Cultural Representative Office and all other instrumentalities
			 established by Taiwan to conduct official business activities, including
			 activities which involve participation by Members of the United States Congress
			 and other representatives of the Federal, State, and local governments, and all
			 high-level Taiwanese officials, without obstruction from the United States
			 Government or any foreign power.
			
